Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 14, 2018

The Court of Appeals hereby passes the following order:

A19A0727. TRACY WORLEY et al.                           v.   APALACHEE          FARMS
    HOMEOWNERS ASSOCIATION, INC.

      Tracy Worley and Melanie Worley appeal the trial court’s order granting
Apalachee Farms Homeowners Association, Inc.’s motion for summary judgment
awarding judgment against the Worleys in the total amount of $4,852.17, which
includes interest, court costs, and attorney’s fees. We, however, lack jurisdiction.
      “Although the grant of a motion for summary judgment is in general directly
appealable, where the amount of the judgment is $10,000 or less, an application for
discretionary appeal is required.” Ca-Shar v. McKesson Corp., 204 Ga. App. 865,
865 (420 SE2d 810) (1992) (punctuation omitted); see also OCGA § 5-6-35 (a) (6).
As the total judgment in favor of Apalachee Farms Homeowners Association is less
than $10,000, the entry of summary judgment provides no basis for a direct appeal in
this case. See Ca-Shar, 204 Ga. App. at 865-866. The Worleys’ failure to follow the
discretionary appeal procedure deprives us of jurisdiction to consider their appeal. See
Jennings v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998).
      Accordingly, Apalachee Farms Homeowners Association’s motion to dismiss
is GRANTED, and this appeal is hereby DISMISSED for lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               12/14/2018
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                           , Clerk.